NUMBER
13-11-00144-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
ROLANDO MENDOZA,                                                                   Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                  Appellee.
 

 
                             On
Appeal from the 197th District Court 
                                       of
Cameron County, Texas.
 

 
                               MEMORANDUM
OPINION
 
             Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion
Per Curiam
 
Appellant,
Rolando Mendoza, attempts to appeal a conviction for assault.  The trial court
has certified that Athe defendant has waived the right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
March 18, 2011, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
May 12, 2011, counsel filed a letter brief with this Court contending that
there was a failure of consideration in the plea bargain agreement reached
between appellant and the State.  On June 20, 2011, the State filed a response
to counsel’s letter brief asserting that appellant waived his right to appeal
and explaining how the record supports the trial court’s certification.  
The
Court, having examined and fully considered the record before the Court,
counsel’s letter, and the State’s response, concludes that appellant has not
established:  (1) that the certification currently on file with this Court is
incorrect, or (2) that appellant otherwise has a right to appeal.  The Texas
Rules of Appellate Procedure provide that an appeal must be dismissed if the
trial court=s certification does not show that the
defendant has the right of appeal.  See Tex. R. App. P. 25.2(d), 37.1, 44.3, 44.4.  Accordingly, this
appeal is DISMISSED.  Any pending motions are denied as moot.
 
PER
CURIAM
 
Do not publish.  
See Tex. R. App. P.
47.2(b).
Delivered and filed the
11th day of August,
2011.